 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMillwrights Local 1102, United Brotherhood of Car-penters and Joiners of America, AFL-CIO andInternational Industrial Contracting Corpora-tion and Riggers Local 575, International Asso-ciation of Bridge, Structural and OrnamentalIron Workers, AFL-CIO. Case 7-CD-43126 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISUpon a charge filed by the Employer 19 May1983, the General Counsel of the National LaborRelations Board issued a complaint 18 April 1984against the Respondent, Carpenters Local 1102(Millwrights), alleging that the Respondent has en-gaged in and is engaging in unfair labor practicesaffecting commerce within the meaning of Section8(b)(4)(i) and (ii)(D) of the National Labor Rela-tions Act. Copies of the charge and complaint andnotice of hearing were duly served on the partiesto this proceeding.The complaint alleges in substance that the Re-spondent, through its agents, violated the Act bythreatening to shut down the Employer's job at theChrysler Corporation's Outer Drive ManufacturingCenter, Detroit, Michigan, about March or earlyApril 1983 and about May 1983, and by picketingthe Chrysler site from about 19 May until about 27May 1983, with an object of forcing or requiringthe Employer to assign the work of moving heavymachinery from a temporary holding point to thepoint of final destination, and the assembly andfinal installation of the machinery to its members orto employees represented by it rather than to em-ployees who are not members of or are not repre-sented by the Respondent. The complaint furtheralleges that the Board, in its 29 March 1984 Deci-sion and Determination of Dispute,' which award-ed the disputed work and similar work performedby the Employer in any of the Michigan countieswhere both Local 575, International Association ofBridge, Structural and Ornamental Iron Workers,AFL-CIO (Riggers), and Millwrights claim juris-diction to employees represented by the Riggers,and that the Respondent, by letter dated 4 April1984, notified the Regional Director for Region 7that it would not comply with the Board's Deci-sion and Determination of Dispute. On 27 April1984 the Respondent filed its answer in which itadmitted all the factual allegations of the com-plaint, but asserted that the Board's Determinationof the Dispute was erroneous because the BoardI Carpenters Local 1102 (International Contracting), 269 NLRB 593(1984).271 NLRB No. 69did not resolve issues of credibility and applied per-functory criteria to reach its decision.On 2 May 1984 the General Counsel filed amotion to transfer and continue the proceedingbefore the Board, for summary judgment, and forexpedited handling of the aforesaid motions. TheGeneral Counsel submits, in substance, that the Re-spondent is solely seeking to test the validity of theBoard's prior Decision and Determination of Dis-pute in this matter through this unfair labor prac-tice proceeding since the Respondent's answeradmits all facts necessary to establish a violation ofSection 8(b)(4)(i) and (iiXD) of the Act and raisesno other issues which were not fully litigated in theprior 10(k) proceeding, and that the Respondent inits answer admits it will not comply with theBoard's Decision and Determination of Dispute.On 10 May 1984 the Board issued an order trans-ferring the proceeding to the Board and a Noticeto Show Cause why the motion for summary judg-ment should not be granted. The Respondent filedno response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record in this proceeding, includ-ing the record in the underlying 10(k) proceeding,2the Board makes the followingRuling on Motion for Summary JudgmentPursuant to Section 10(k) of the Act, following acharge filed by the Employer alleging that the Re-spondent had violated Section 8(b)(4)(i) and (ii)(D)of the Act, a hearing was held 25 July, 17 and 18August, and 19 and 20 September 1983. On 29March 1984 the Baord issued a Decision and De-termination of Dispute, finding that there was rea-sonable cause to believe that Section 8(b)(4)(D)had been violated by the Respondent and thatthere was no agreed-upon method for the volun-tary settlement of the dispute to which all partieswere bound. Concluding, therefore, that it was notprecluded from making a determination of themerits of the dispute within the meaning of Section8(b)(4)(D) and Section 10(k) of the Act, the Boarddecided that the employees of the Employer, whoare represented by the Riggers, were entitled to thework in dispute, rather than employees representedby the Respondent.In its answer to the complaint, the Respondentadmits that it threatened and picketed the Employ-er with an object of forcing or requiring the Em-2 The Board's taking of official notice of the record in the 10(k) pro-ceeding, and reliance thereon, is well settled. Plumbers Local 741 (AshtonCo.), 259 NLRB 944 fn 2 (1982), and cases cited therein.414 CARPENTERS LOCAL 1102 (INTERNATIONAL CONTRACTING)ployer to assign the disputed work to employeesrepresented by it and that it notified the RegionalDirector for Region 7 that it would not complywith the Decision and Determination of Disputeissued 29 March 1984, but asserts that the Board'sDecision and Determination of Dispute was decid-ed erroneously.The issues raised by the Respondent have beenlitigated previously in the underlying 10(k) pro-ceeding. Furthermore, the Respondent does notoffer to adduce any newly discovered or previous-ly unavailable evidence, nor has it shown that spe-cial circumstances exist here. Accordingly, there isno issue which is properly triable in this proceed-ing. As all material issues have been decided previ-ously by the Board, there are no matters requiringa hearing.3Accordingly, the General Counsel'sMotion for Summary Judgment is granted.1. JURISDICTIONThe Employer, a Michigan corporation and amember of the Michigan Cartagemen's Association,Heavy Haulers Division,4maintains its principaloffice and place of business at 1500 Irving, RoyalOak, Michigan. The Employer is engaged in themoving and erection of heavy machinery. Duringthe year ending 31 December 1983, which period isrepresentative of its operations during all times ma-terial, the Employer, in the course and conduct ofits business operations, had gross revenue in excessof $500,000. During the same period, the Employerperformed services valued in excess of $50,000 in,and for various enterprises located in, States otherthan the State of Michigan.Chrysler Corporation, a Delaware corporation,maintains its principal office and place of businessat 12800 Oakland Avenue, Highland Park, Michi-gan, and maintains other facilities throughout theUnited States and Canada, including the OuterDrive Manufacturing Center, Detroit, Michigan,the facility involved in this proceeding. During theyear ending 31 December 1983, which period isrepresentative of its operations during all times ma-terial, Chrysler Corporation, in the course and con-duct of its business operations, purchased goodsand materials valued in excess of $1 million and3 Although in its answer to the complaint the Respondent asserts thatthe Board's Decision and Determination of Dispute was erroneous be-cause the Board, inter alia, did not resolve issues of credibility, the Re-spondent does not specify the issues of credibility to which it refers. Inany event, were it appropriate to resolve credibility issues in a 10(k) pro-ceeding, it is clear that the Board's Decision and Determination of Dis-pute did not require, nor was it based on, resolutions of credibility, andthat a hearing is not required in the instant proceeding. See ElectricalWorkers Local 3 (Mansfield Contracting Corp.), 206 NLRB 423, 424 fn. 4(1973)4 The Michigan Cartagemen's Association, Heavy Haulers Division, isa multiemployer bargaining association which, at the time of the 10(k)hearing, represented the Employer.caused said goods and materials to be transportedto its Michigan facilities directly from points locat-ed outside the State of Michigan.Accordingly, we find that the Employer andChrysler Corporation are employers engaged incommerce within the meaning of Section 2(6) and(7) of the Act. We further find that the Respondentand the Riggers are labor organizations within themeaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. Background and Facts of the DisputeAt all times material herein, the Respondent andthe Riggers have had a jurisdictional dispute con-cerning the work of moving heavy machinery froma temporary holding point to the point of final des-tination and the assembly and final installation ofthe machinery on the Employer's job at the Chrys-ler Corporation's Outer Drive ManufacturingCenter, Detroit, Michigan. About March or earlyApril 1983 and about May 1983 the Respondentthreatened to shut down the Employer's job at theChrysler Corporation's Outer Drive ManufacturingCenter, and from about 19 May to about 25 May1983 the Respondent picketed the Employer's jobat the Chrysler Corporation's Outer Drive Manu-facturing Center with an object of forcing or re-quiring the Employer to assign the disputed workto its members or to employees represented by it.In doing so, the Respondent induced and encour-aged individuals employed by the Employer,Chrysler Corporation, and by other persons en-gaged in commerce or in an industry affectingcommerce, to engage in a strike or refusal in thecourse of their employment to use, manufacture,process, transport, or otherwise handle or work ongoods, articles, materials, or commodities or to per-form services, and threatened, coerced, and re-strained the Employer, Chrysler Corporation, andother persons engaged in commerce or in an indus-try affecting commerce with an object of forcingand requiring the Employer to assign the disputedwork to the Respondent's members or to employ-ees it represents rather than to employees repre-sented by Riggers Local 575, International Associa-tion of Bridge, Structural and Ornamental IronWorkers, AFL-CIO.B. The Determination of the DisputeOn 29 March 1984 the Board issued a Decisionand Determination of Dispute (269 NLRB 593),finding that employees represented by the Riggersare entitled to perform the disputed work, and thatthe Respondent was not entitled by means pro-scribed by Section 8(b)(4)(D) of the Act to force415 DECISIONS OF NATIONAL LABOR RELATIONS BOARDor require the Employer to assign the disputedwork to employees represented by it.C. The Respondent's Refusal to ComplyOn 4 April 1984 the Respondent's attorney, onbehalf of the Respondent, wrote the Regional Di-rector for Region 7, stating:Millwrights Local 1102 believes the Board'sDecision and Determination of Dispute is seri-ously flawed and will not comply therewith.Instead, it intends to question the Decision inan appropriate Court of Appeals.On the basis of the foregoing, and the entirerecord in this proceeding, we find, as describedabove, that the Respondent's conduct in seeking toforce or require the assignment of the disputedwork to its members or to employees representedby it rather than to employees represented by theMillwrights, and the Respondent's refusal tocomply with the Board's Decision and Determina-tion of Dispute, violated Section 8(b)(4)(i) and(ii)(D) of the Act.5CONCLUSIONS OF LAWBy inducing or encouraging individuals em-ployed by International Industrial Contracting Cor-poration, Chrysler Corporation, or any other per-sons engaged in commerce or in an industry affect-ing commerce, to engage in a strike or a refusal inthe course of their employment to use, manufac-ture, transport, or otherwise handle or work onany goods, articles, materials, or commodities, orto perform any services, and by threatening, coerc-ing, or restraining International Industrial Contract-ing Corporation, Chrysler Corporation, or anyother persons engaged in commcerce, or in an in-dustry affecting commerce, with an object of forc-ing or requiring International Industrial Contract-ing Corporation to assign the disputed work orsimilar work by International Industrial Contract-ing Corporation in any of the Michigan countieswhere both Riggers and Millwrights claim jurisdic-tion to employees represented by it rather than toemployees represented by Riggers, and by failingand refusing to comply with the Board's Decisionand Determination of Dispute, the Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(b)(4)(i) and (ii)(D)and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(b)(4)(i) and (ii)(D) of the Act, we shalls Longshoremen ILA Local 1410 (Mobile Steamship Assn.), 242 NLRB807. 809 fn. 5 (1979), and cases cited therein.order it to cease and desist and to take certain af-firmative action designed to effectuate the policiesof the Act.ORDERThe National Labor Relations Board orders thatthe Respondent, Millwrights Local 1102, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a) Inducing or encouraging individuals em-ployed by International Industrial Contracting Cor-poration, Chrysler Corporation, or any other per-sons engaged in commerce or in an industry affect-ing commerce, to engage in a strike or a refusal inthe course of their employment to use, manufac-ture, process, transport, or otherwise handle orwork on goods, articles, materials, or commodities,or to perform any services, or threatening, coerc-ing, or restraining International Industrial Contract-ing Corporation, Chrysler Corporation, or anyother persons engaged in commerce or in an indus-try affecting commerce, where, in either case, anobject thereof is to force or require InternationalIndustrial Contracting Corporation to assign thework of moving heavy machinery from a tempo-rary holding point to the point of final installation,and the assembly and final installation of the ma-chinery, or similar work by International IndustrialContracting Corporation in any of the Michigancounties where both Riggers and Millwrights claimjurisdiction, to its members or to employees repre-sented by it rather than to employees representedby Riggers Local 575, International Association ofBridge, Structural and Ornamental Iron Workers,AFL-CIO.(b) Refusing to comply with the Board's Deci-sion and Determination of Dispute as set forth at269 NLRB 593.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Post at its business and meeting halls copiesof the attached notice marked "Appendix."6Copies of the notice, on forms provided by the Re-gional Director for Region 7, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to members are customarily posted. Reasona-I If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."416 CARPENTERS LOCAL 1102 (INTERNATIONAL CONTRACTING)ble steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(b) Furnish the Regional Director for Region 7signed copies of such notice for posting by the Em-ployer, if willing, in places where notices to em-ployees are customarily posted.(c) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT induce or encourage individualsemployed by International Industrial ContractingCorporation, Chrysler Corporation, or any otherpersons engaged in commerce or in an industry af-fecting commerce, to engage in a strike or a refusalin the course of their employment to use, manufac-ture, transport, or otherwise handle or work onany goods, articles, materials, or commodities, orto perform any services, or threaten, coerce, or re-strain International Industrial Contracting Corpora-tion, Chrysler Corporation, or any other personsengaged in commerce or in an industry affectingcommerce, where, in either case, an object thereofis to force or require International Industrial Con-tracting Corporation to assign the work of movingheavy machinery from a temporary holding pointto the point of final installation and the assemblyand final installation of the machinery, at ChryslerCorporation's Outer Drive Manufacturing Center,Detroit, Michigan, or similar work by InternationalIndustrial Contracting Corporation in any of theMichigan counties where both we and RiggersLocal 575, International Association of Bridge,Structural and Ornamental Iron Workers, AFL-CIO, claim jurisdiction, to members or to employ-ees represented by us rather than to employees rep-resented by Riggers.WE WILL NOT refuse to comply with the Board'sDecision and Determination of Dispute as set forthat 269 NLRB 593.MILLWRIGHTS LOCAL 1102, UNITEDBROTHERHOOD OF CARPENTERS ANDJOINERS OF AMERICA, AFL-CIO417